Case: 1:20-cv-00460-MRB-MRM Doc #: 32 Filed: 03/29/21 Page: 1 of 5 PAGEID #: 1917




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                    WESTERN DIVISION AT CINCINNATI


LEVON MILLOW,

                          Petitioner,             :   Case No. 1:20-cv-460

       - vs -                                         District Judge Michael R. Barrett
                                                      Magistrate Judge Michael R. Merz

WARDEN, London
 Correctional Institution,

                                                  :
                          Respondent.


         REPORT AND RECOMMENDATIONS ON MOTION FOR
                     RECONSIDERATION


       This habeas corpus case is before the Court on Petitioner’s Motion for Reconsideration

(ECF No. 25) of the Court’s judgment dismissing the case with prejudice (ECF Nos. 21 and 22).

District Judge Barrett had done so by adopting the Magistrate Judge’s Report and

Recommendations (“Report,” ECF No. 19) when Petitioner filed no timely objections. Noting that

Petitioner’s Motion for Reconsideration had been filed within the thirty days after judgment

allowed for a motion to amend a judgment under Fed.R.Civ.P. 59(e), the Magistrate Judge allowed

Petitioner until March 18, 2021, to supplement his Motion for Reconsideration with any argument

he would have made by way of objections to the Report (Order to Supplement, ECF No. 26).

Petitioner has now done so (“Supplement,” ECF No. 31) and the Motion for Reconsideration is

thus ripe for decision.

       For a district court to grant relief under Rule 59(e), “there must be ‘(1) a clear error of law;


                                                  1
Case: 1:20-cv-00460-MRB-MRM Doc #: 32 Filed: 03/29/21 Page: 2 of 5 PAGEID #: 1918




(2) newly discovered evidence; (3) an intervening change in controlling law; or (4) a need to

prevent manifest injustice.’” Betts v. Costco Wholesale Corp., 558 F.3d 461, 474 (6th Cir. 2009)

(quoting Henderson v. Walled Lake Consol. Sch., 469 F.3d 479, 496 (6th Cir. 2006)).


               Motions to alter or amend judgment may be granted if there is a clear
               error of law, see Sault Ste. Marie Tribe, 146 F.3d at 374, newly
               discovered evidence, see id., an intervening change in controlling
               constitutional law, Collison v. International Chem. Workers Union,
               Local 217, 34 F.3d 233, 236 (4th Cir. 1994); Hayes v. Douglas
               Dynamics, Inc., 8 F.3d 88, 90-91 n.3 (1st Cir. 1993); School District
               No. 1J v. ACANDS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993), or to
               prevent manifest injustice. Davis, 912 F.2d at 133; Collison, 34 F.3d
               at 236; Hayes, 8 F.3d at 90-91 n.3. See also North River Ins. Co. v.
               Cigna Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995).

Gencorp, Inc. v. American Int'l Underwriters, 178 F.3d 804, 834 (6th Cir. 1999), accord, Nolfi v.

Ohio Ky. Oil Corp., 675 F.3d 538, 551-52 (6th Cir. 2011), quoting Leisure Caviar, LLC v. United

States Fish & Wildlife Serv., 616 F.3d 612, 615 (6th Cir. 2010).

       A motion under Fed. R. Civ. P. 59(e) is not an opportunity to reargue a case. Sault Ste.

Marie Tribe of Chippewa Indians v. Engler, 146 F.3d 367, 374 (6th Cir. 1998)(citation omitted).

Thus, parties should not use them to raise arguments which could and should have been made

before judgment issued. Id. Motions under Rule 59(e) must establish either a manifest error of law

or must present newly discovered evidence. Id. In ruling on a Fed.R.Civ.P. 59(e) motion, “courts

will not address new arguments or evidence that the moving party could have raised before the

decision issued. See 11 C. Wright, A. Miller, & M. Kane, Federal Practice and Procedure §2810.1,

pp. 163-164 (3d ed. 2012) (Wright & Miller); accord, Exxon Shipping Co. v. Baker, 554 U. S. 471,

485-486, n. 5, 128 S. Ct. 2605, 171 L. Ed. 2d 570 (2008) (quoting prior edition).” Bannister v.

Davis, 140 S. Ct. 1698, 1703, 207 L.Ed. 2d 58 (2020).

       The Report recommended dismissing the Petition as barred by the AEDPA statute of



                                                2
Case: 1:20-cv-00460-MRB-MRM Doc #: 32 Filed: 03/29/21 Page: 3 of 5 PAGEID #: 1919




limitations. Millow’s effort to avoid that bar by showing his actual innocence was found wanting

under the actual innocence “gateway” recognized by the Supreme Court in McQuiggin v. Perkins,

569 U.S. 383 (2013).

        Millow criticizes the Report for not considering and analyzing the "relevant" proper

showing of ‘actual innocence’ that Petitioner did offer on pages 28-33 of his November 18, 2020

filed traverse, which qualified him for actual-innocence exception . . .” (Supplement, ECF No. 31,

PageID 1902).

        The docket shows that Respondent filed the Motion to Dismiss on October 28, 2020 (ECF

No. 10) and served it on Petitioner by mail the same day (Certificate of Service, PageID 1788).

Under S. D. Ohio Civ. R. 7.2, Millow’s memorandum in opposition would have been due twenty-

four days later on November 23, 2020. Petitioner must have received the Motion to Dismiss

because on November 12, 2020, he sought and received an extension of time until November 30,

2020 (ECF Nos. 12 & 13).

        Millow did not take the time he requested. On November 12, 2020, he filed a document

he entitled “Petitioner’s Traverse and Reply to Respondent’s Answer/Return of Writ” (ECF No.

13). At that point in time, however, Respondent had not filed an Answer/Return of Writ. Although

he discussed his evidence of actual innocence, he does not mention the statute of limitations issue.

        On the same day, Petitioner filed1 a document he entitled “Petitioner’s Response to

Respondent’s Motion to Dismiss (ECF No. 14). Here he addressed the limitations issue, claiming

his Petition was timely because (1) it was filed within one year of the denial of review by the

Supreme Court of Ohio on his motion for new trial, and (2) he was actually innocent (ECF No. 14,


1
  The Certificates of Service on each of these documents asserts they were mailed November 12, 2020. Presumably
the second document was delayed slightly in the mail. The filing date for documents from incarcerated persons is the
date of deposit in the prison mail system. Houston v. Lack, 487 U.S. 266 (1988); Cook v. Stegall, 295 F.3d 517, 521
(6th Cir. 2002).

                                                         3
Case: 1:20-cv-00460-MRB-MRM Doc #: 32 Filed: 03/29/21 Page: 4 of 5 PAGEID #: 1920




PageID 1835).

       The Report addressed Millow’s claim that he filed within one year of the relevant Supreme

Court of Ohio decision by noting that it is finality on direct review that counts under 28 U.S.C. §

2244(d)(1)(a) and that the statute is not restarted by filing a later motion for new trial (Report, ECF

No. 19, PageID 1871).

       The Report then focused on the actual innocence claim. Id. at PageID 1871-78. The Report

noted that Millow had not presented new evidence of actual innocence to this Court in the first

instance, but was relying on the evidence he had presented to the Court of Common Pleas of

Hamilton County with his motion for new trial March 27, 2018. Id. at PageID 1873.

       The Motion for Reconsideration complains that the Report did not discuss the evidence of

actual innocence summarized on pages 28-33 (PageID 1823-28) of the Traverse. But that is the

same evidence the Report did discuss, to wit, the supposed evidence of actual innocence presented

to the Common Pleas Court and rejected by that Court and the First District Court of Appeals. The

Report cited the summary of evidence given by the First District and did not expressly cross-

reference the discussion of that evidence in the Traverse.             But Petitioner’s Motion for

Reconsideration points to no evidence that was not considered and analyzed in the Report.



Conclusion



       Petitioner’s Motion for Reconsideration, taken as a motion to amend the judgment under

Fed.R.Civ.P. 59(e) should be denied. Because reasonable jurists would not disagree with this

conclusion, it is also recommended that Petitioner be denied a certificate of appealability and that

the Court certify to the Sixth Circuit that any appeal would be objectively frivolous and should not



                                                  4
Case: 1:20-cv-00460-MRB-MRM Doc #: 32 Filed: 03/29/21 Page: 5 of 5 PAGEID #: 1921




be permitted to proceed in forma pauperis.



March 29, 2021.

                                                            s/ Michael R. Merz
                                                           United States Magistrate Judge


                           NOTICE REGARDING OBJECTIONS

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6, but service is complete when the document is mailed, not when it is received. Such
objections shall specify the portions of the Report objected to and shall be accompanied by a
memorandum of law in support of the objections. A party may respond to another party’s
objections within fourteen days after being served with a copy thereof. Failure to make
objections in accordance with this procedure may forfeit rights on appeal.




                                                5
